Adams, Judge,
delivered the opinion of the court.
The defendant raises the objection that the appeal in this ease was improperly allowed by the Circuit Court. There was no affidavit made for the appeal as required by law. (See W. S., 1059, § 11.) This section provides that no appeal shall be allowed unless the appellant or his agent shall, during the term, file in the court his affidavit “ stating that such appeal is not made for vexation or delay, but because the affiant believes that the appellant is aggrieved by the judgment or decision of the court.” As no such affidavit appears in the record, the appeal is ordered to be dismissed.
The other judges concur.